An unpub|is|'lled order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

IN THE SUPREME COURT OF THE STATE OF NEVADA

 

AFRODITI JANET ELIADES- No. 60684
LEDSTROM,

Appellant, 
THE ESTATE OF MICHAEL PONZIO, SEP 1 8 2014
DECEASED; JAl\/IES L. PONZIO,

INI)IVIDUALLY AND As ,,,£;R» ,; 
ADMINISTRATQR oF THE ESTATE .v:__z§_____.-
or MICHAEL PoNzio; AND i)oNNA °"°""°“E""

H. P0Nz10, INI)IVIDUALLY AND As
AJ)MINISTR.ATQR 0F THE ESTATE
or MICHAEL P0Nz10,

Respondents.

ORDER DISMISSING APPEAL

Pursuant to the stipulation of the parties, this appeal is
hereby dismissed. The parties shall bear their own costs and attorney
fees. NRAP 42(&)).

lt is so ORDERED.

CLERK oF THE SUPREME COURT
TRACIE K. LINDEL¢AN

w  

cc: H0n. Rob Bare, District Judge
McCormick, Bai:'stow, Sheppard, Wayte & Carruth, LLP/Las Vegas
Olson, Cannon, Gormley, Angulo & Stoberski
McCormick, Barstow, Sheppard, Wayte & Carruth, LLP/Fresno
Eglet Law Group

Muije & Varricchio
Goodnian Law Group
SuPF\EME CouaT PELl.H.ZZO LS.W 
N§:DA Eighth District Court Clerk

CLERK’S ORDER

lr)\.l-)w ah

/4 -509¢/5